Citation Nr: 1018034	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-23 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating for the service-
connected right shoulder strain status post resection distal 
clavicle in excess of 10 percent prior to March 11, 2009 and 
in excess of 20 percent thereafter.  

2.  Entitlement to an increased rating in excess of 10 
percent for residuals arthroscopic surgery to the right knee 
prior to March 11, 2009 and in excess of 30 thereafter.  

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) by reason of service-
connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to 
September 1991 and also had service with the Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions of the RO.  

By way of a February 2008 rating decision, the RO granted 
service connection for a right shoulder strain and assigned a 
noncompensable evaluation, effective on July 13, 2007.  The 
RO continued to deny a compensable rating for the service-
connected residuals of arthroscopic surgery of the right 
knee.  

In a July 2008 rating decision, the RO increased the rating 
for the service-connected residuals of arthroscopic surgery 
of the right knee to 10 percent, effective on July 13, 2007; 
and increased the rating for the service-connected right 
shoulder strain status post resection distal clavicle to 10 
percent, effective on July 13, 2007.  

In a May 2009 rating decision, the RO increased the rating 
for the service-connected residuals of arthroscopic surgery 
of the right knee to 30 percent, effective on March 11, 2009; 
and increased the rating for the service-connected right 
shoulder strain status post resection distal clavicle to 20 
percent, effective on March 11, 2009.  

In October 2009, the Veteran testified at a hearing held at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  

The Veteran asserts that he is unable to work due to his 
service-connected disabilities, as indicated on page 6 of the 
hearing transcript.  The Court has held that a TDIU rating is 
encompassed in a claim for increased rating or the appeal of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  

The issues of an increased rating for the service-connected 
right knee disability and a total rating based on individual 
unemployability by reason of service-connected disability are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

For the period of this appeal, the service-connected right 
shoulder disability picture is shown to be productive of a 
functional loss due to pain and weakness that more nearly 
approximate that of limitation of motion of the Veteran's 
major upper extremity to midway between the side and shoulder 
level.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 30 
percent, but not higher for the service-connected right 
shoulder disability are met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Code 5201 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VCAA and its implementing regulations require that upon the 
submission of a substantially complete application for 
benefits VA must notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In addition, the regulations define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

To the extent that the action taken hereinbelow is favorable 
to the Veteran as to the identified claim for increase, a 
detailed discussion of VCAA is not required at this time.  

Here, the Veteran is shown to have undergone surgery on his 
right shoulder in 2006.  While the Veteran acknowledged that 
this produced some initial improvement in his pain level, the 
evidence establishes that he is experiencing a significant 
loss of function with respect to the right shoulder due to 
pain.  

In fact, the recent VA examinations clearly show that the 
movement of the Veteran's major arm is impaired at the level 
at and above the shoulder due to the pain.  

Moreover, the VA examination in January 2008 noted that the 
Veteran had difficulty in lifting more than five pounds due 
to pain in performing activities of daily life and in 
connection with his occupation as a police officer.  This was 
confirmed by the subsequent VA examination performed in March 
2009.  

These added findings suggest that the Veteran is experiencing 
a greater degree of functional loss due impaired strength and 
pain in that arm beyond that reflected by the currently 
assigned 20 percent rating.  On this record, he is not shown 
to have pain-free movement or mobility of the right arm that 
is possible fully to shoulder level.  

By extending the benefit of the doubt to the Veteran, the 
next higher step of compensation under the applicable rating 
criteria may be assigned under the provisions of 38 
C.F.R.§ 4.7.  A greater level of disability cannot be found 
to be suggested or approximated by this record.  

In reviewing the record for the entire period of this appeal, 
the Board finds that the service-connected right shoulder 
strain, status post resection distal clavicle currently is 
manifested by a functional loss due to pain that more closely 
resembles one of motion of the Veteran's major arm limited to 
midway between the side and shoulder level.  

Accordingly, on this record, an initial rating of 30 percent, 
but not higher for the service-connected right shoulder 
disability is warranted.  



ORDER

An initial, increased rating of 30 percent, but no more for 
the service-connected right shoulder strain, status post 
resection of the distal clavicle is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  





REMAND

The Court has held that a TDIU rating is encompassed in a 
claim for increased rating or the appeal of an initial 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Therefore, the claims for higher initial ratings for the 
service-connected right shoulder strain status post resection 
distal clavicle and the residuals arthroscopic surgery to the 
right knee may be determined to include that of a TDIU 
rating.  

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2009).  

Here, the service-connected disabilities include 
posttraumatic stress disorder (50 percent disabling), 
residuals arthroscopic surgery to the right knee (30 percent 
disabling), and right shoulder strain status post resection 
distal clavicle (now 30 percent disabling).  These meet the 
schedular requirements for consideration of a TDIU rating.  

After gathering information to clarify if the Veteran is 
claiming entitlement to a TDIU rating, VA should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  

Moreover, the Veteran should be afforded another VA 
examination in order ascertain the current severity of the 
service-connected residuals arthroscopic surgery to the right 
knee.  

Additionally, the RO should attempt to obtain any previously 
unobtained clinical records referable to treatment of the 
Veteran's service-connected disabilities.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to send the Veteran and his 
representative, a letter requesting that 
the Veteran provide information, and, if 
necessary, authorization, to enable VA to 
obtain any additional evidence pertinent 
to a claim for increased compensation, to 
include a TDIU rating.  

In particular, the RO should specifically 
request that the Veteran complete and 
submit a VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability, so that VA will 
have information concerning his past 
employment.  

Then, if indicated, the RO should explain 
the type of evidence that is the 
Veteran's ultimate responsibility to 
submit to substantiate any claim for a 
TDIU rating and what VA will do.  If 
appropriate, any updated Social Security 
records should be obtained for review.  

The letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be requested 
(i.e., Rothman Institute/Jefferson 
Hospital).  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.  

3.  Then, the RO should schedule the 
Veteran for a VA examination in order to 
ascertain the current severity of the 
service-connected residuals arthroscopic 
surgery to the right knee.  

The claims folder should be made 
available to the examiner for review.  
Any indicated testing also should be 
performed.  

The examiner should elicit from the 
Veteran and record a complete clinical 
history, to include timely information 
about his employment status.  

Detailed clinical findings should be 
recorded in order facilitate the rating 
of the service-connected disability in 
terms of the applicable criteria.  

5.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for increased compensation, to 
include any based on a TDIU rating, in 
light of all the evidence of record.  If 
any benefits sought on appeal remain 
denied, the RO should issue to the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC) and afforded a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


